MacIntyre, J.
Tlie defendant was convicted of possessing intoxicating liquor. His motion for a new trial, based solely on the general grounds, was overruled, and lie excepted. Held:
1. The evidence supported tlie verdict.
*262Decided December 13, 1935.
Williams & Freeman, for plaintiff in error.
Frank B. Willingham, solicitor-general, contra.
2. Although the evidence of the witnesses for the State contained contradictions, there was no abuse of discretion in denying a new trial. Clemons v. State, 159 Ga. 425 (125 S. E. 800).

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.